Citation Nr: 1427966	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the knees.

2.  Entitlement to increased disability ratings for rheumatoid arthritis and osteoarthritis of the hands and wrists.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1941 to May 1945.   

The appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board dismissed the appeal in November 2010 due to the Veteran's death during the pendency of the appeal.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant.  The appellant, as the surviving spouse of the Veteran, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claims.


FINDINGS OF FACT

1.  Osteoarthritis of a knee was not present until more than one year after discharge and is not otherwise related to service or service-connected disability.

2.  The Veteran does not have active rheumatoid arthritis; his service-connected osteoarthritis and residuals of rheumatoid arthritis, only involve the hands and wrists and are manifested by limitation of motion and pain of the hands and wrists without ankylosis, a gap of more than two inches between the thumb pad and fingers, limitation of extension by more than 30 degrees of the index or long finger, or a gap of one inch or more between the fingertip of the index or long finger and the proximal transverse of the palm.  




CONCLUSIONS OF LAW

1.  The criteria for service connection of osteoarthritis of the knees have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Throughout the period of the claim, the criteria for a 10 percent rating for each hand and each wrist, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in April 2007, prior to the initial adjudication of the claims.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran or appellant have been obtained.  Neither the Veteran, his representative, nor the appellant has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations to determine the nature and severity of the service-connected rheumatoid arthritis and osteoarthritis, most recently in 2009.  The examination records report the findings necessary to rate the disabilities, and the Veteran and appellant never asserted, and the evidence of record does not show, that an examination was inadequate.  Opinions were obtained from a physician's assistant and a rheumatologist to determine whether there is a relationship between the osteoarthritis of the knees and service or the service-connected rheumatoid arthritis.  The Board finds the opinions are probative because they were rendered following a review of the Veteran's pertinent history and are supported by adequate rationale.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the claims.

Service Connection
Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

An October 1944 examination record reveals that the Veteran had a history of rheumatism in all joints in 1943 with no recurrence until four months earlier when he developed rheumatism of both hands.  Examination of all joints except the fingers was normal.  The Veteran was diagnosed with rheumatoid arthritis of the interphalangeal joints.  

A January 1945 medical report reveals the Veteran's history of developing pains in the hips and right knee eight days earlier and pain in the hands two days earlier.  No abnormality of the knee was noted.  The Veteran was diagnosed with arthritis involving the wrists and hands.  A March 1945 medical report reveals the Veteran's history of weakness and pain in the knees, legs, thighs, hips, fingers, and shoulders beginning in 1939.  The record notes that the Veteran was hospitalized for several weeks and recovered, with no additional trouble with any of his joints until May 1944, when he developed aching in his wrists and fingers, which was diagnosed as rheumatoid arthritis of the hands.  

A November 1945 VA examination record reveals a complaint of pain in joints including the knees.  After examination, the Veteran was assessed with rheumatoid arthritis and atrophy of the right calf muscles.  

A May 1948 VA examination record reveals the Veteran's history of painful joints, including the knees.  Examination revealed slight crepitation of the right knee.  The diagnosis was rheumatoid arthritis of the right hand, shoulder, and knee.  X-ray imaging of the knees was negative for abnormality.  

The record of a November 1952 VA examination performed to determine the nature and extent of the Veteran's rheumatoid arthritis, reveals no histories or abnormal finding pertaining to either knee.  The record notes that the Veteran had full range of motion of the lower extremities with no increased heat or swelling.  

A November 1975 VA inpatient treatment summary report reveals the Veteran's history of pain and morning stiffness affecting the left knee for the previous 21 years.  X-ray images showed hypertrophic changes of the left knee with maintained joint space.  The Veteran was assessed with osteoarthritis of the left knee.  

A November 1982 VA treatment record indicates that the Veteran's knee was swollen.  The assessment was probable degenerative arthritis.  A November 1983 VA treatment record reveals a diagnosis of osteoarthritis of the right knee.  February 1984 VA medical records reveal the Veteran's history of right knee pain and arthritis.  He reported treatment for his knees in approximately 1945, which was assessed as rheumatoid arthritis.  The record notes that January 1983 and February 1984 X-ray images showed osteoarthritic and degenerative changes of the knee.  The records reveal a diagnosis of osteoarthritis of the right knee.   

A June 1984 VA examination record reveals the Veteran's history of rheumatoid arthritis involving the hands and knees.  After examination, the Veteran was diagnosed with degenerative joint disease.   

Subsequent medical records reveal diagnoses of osteoarthritis of the knees and rheumatoid/gouty arthritis.  

A December 2013 opinion from a VA medical professional indicates that it is less likely than not that the osteoarthritis of the knees was related to service or secondary to the service-connected rheumatoid arthritis.  The medical professional explained that the service treatment records were silent as to a knee condition that would contribute to osteoarthritis during service and the initial diagnosis was 40+ years after discharge from service.  The medical professional added that the predominance of medical literature does not support that rheumatoid arthritis causes or worsens osteoarthritis.  

A March 2014 opinion from a VA rheumatologist reveals the opinion that the osteoarthritis of the knees was less likely than not secondary to rheumatoid arthritis.  The rheumatologist explained that radiographic images dated in 2003 and 2008 only showed osteoarthritis of the knees in 2008, and no synovitis as is seen with rheumatoid arthritis, and that the images were similar, indicating that there was no worsening or progression of the osteoarthritis in that time.  The rheumatologist added that it was not widely accepted that rheumatoid arthritis causes or worsens osteoarthritis.  Rather, age was considered one of the most important risk factors in the development of osteoarthritis.   

Following the review of the evidence, the Board must conclude that service connection is not warranted for osteoarthritis of either knee.  Initially, the Board finds that a preponderance of the evidence shows that osteoarthritis was not present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect complaints of knee pain, the pain was attributed to rheumatoid arthritis, and not osteoarthritis, May 1948 X-ray imaging of the knees was negative for abnormality, and the first diagnosis of osteoarthritis dates 30 years after discharge from service.  Furthermore, a VA medical professional has provided an opinion that the knee osteoarthritis was not related to service.  There is no contrary medical opinion of record.

The Board acknowledges that the record includes histories of knee pain during and since service.  Although the Veteran was competent to report these histories, and the histories are credible, the Veteran was not competent to attribute the pain to osteoarthritis rather than a distinct knee condition, such as rheumatoid arthritis.  In this case, the medical evidence documents that the knee pain contemporaneous with service (and soon thereafter) was due to rheumatoid arthritis rather than osteoarthritis.  Thus, the Board finds the histories of knee pain are not probative evidence of osteoarthritis during service or within one year after service.  

Furthermore, the evidence does not suggest that the knee osteoarthritis is related to service.  There is no medical opinion of record linking a knee disability to service.  A VA medical professional provided an opinion that the knee osteoarthritis was not caused by service.  Although the Veteran might have believed that the knee osteoarthritis was related to service, the medical evidence does not corroborate these assertions, and the record does not suggest the Veteran, who was a layperson, was competent to determine the cause of his knee disabilities.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.
 
Finally, the evidence does not suggest that the knee osteoarthritis is secondary to the service-connected rheumatoid arthritis.  There is no medical opinion of record linking the knee osteoarthritis to osteoarthritis.  VA medical professionals, including a rheumatologist, provided probative opinions that the knee osteoarthritis was not caused or aggravated by the rheumatoid arthritis.  The Board acknowledges that the record includes an April 2009 VA examiner's notation that rheumatoid arthritis "can lead to a secondary osteoarthritis."  There is no competent evidence that the Veteran's rheumatoid arthritis lead to osteoarthritis in the knees, however, and the Board notes that subsequent VA medical professionals have indicated that it is not widely accepted that rheumatoid arthritis can cause or worsen osteoarthritis.  The April 2009 VA examiner's notation is a generic assertion of the possibility of a relationship between osteoarthritis and rheumatoid arthritis.  Therefore, it is of limited probative value.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  

Diagnostic Code 5002 provides ratings for rheumatoid arthritis.  38 C.F.R. § 4.71a.  Rheumatoid arthritis disability can be assigned ratings based on active or inactive disease processes.  If rheumatoid arthritis is an active process, a 20 percent rating is provided for one or two exacerbations a year, and a 40 percent rating is provided for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  If rheumatoid arthritis is an inactive process, the chronic residuals are rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the applicable codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2013).

Degenerative arthritis (osteoarthritis) is also rated on the basis of limitation of motion of the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2013).

Limitation of motion of the wrist is assigned a maximum 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Codes 5215.  

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.

Limitation of motion of the thumb is rated as noncompensable if there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned if there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a 20 percent rating is assigned if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Limitation of motion of the index or long finger is rated as noncompensable if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  A 10 percent rating is assigned if there is ankylosis, a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5226, and 5229.  

Limitation of motion or ankylosis of the ring or little finger is assigned a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, except as otherwise noted, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for either disability.  

Service connection was granted for rheumatoid arthritis in a May 1945 decision.  A 20 percent rating was assigned for active rheumatoid arthritis effective January 20, 1946.  In December 2006, the Veteran filed a claim for an increased rating based on a history of increased symptoms, particularly in the knees.  In the February 2008 rating decision on appeal, the RO continued the 20 percent rating for rheumatoid arthritis.  In a December 2009 rating decision, the RO determined that the condition should be rated based on chronic residuals rather than an active process.  In addition, the RO granted service connection for osteoarthritis of the hands and wrists.  It assigned 10 percent ratings for rheumatoid arthritis and osteoarthritis of each hand and each foot, effective December 1, 2008.   

An October 2007 VA examination record reflects the Veteran's history of increased symptoms in the knees.  The Veteran denied incapacitating episodes over the previous 12 months.  The record notes that previous X-ray images showed evidence of hypertrophic changes in the hands and multiple punched out lesions which were consistent with gouty arthritis.  The examiner noted that X-ray images showed degenerative disease involving both knee joints and femoropatellar joints.  After testing, the examiner determined the Veteran had a negative rheumatoid factor and negative ANA factor.  The examiner indicated that it was questionable whether the reported increased pain was the result of rheumatoid arthritis based on the negative blood work.  The examiner determined that a rheumatology evaluation was needed.  

A January 2008 VA examination record reflects the Veteran's history of joint pain in the hands, knees, and elbows.  He also reported swelling and stiffness.  The record notes that the Veteran was in a wheelchair as a result of a stroke.  The Veteran reported that he needed assistance with his activities of daily living, mainly dressing and bathing, due to the pain in his hands.  Examination of the fingers revealed a positive swan's neck deformity of the right pointer finger.  The metacarpophalangeal joints had flexion from 0 to 70 degrees (out of 90 degrees) and extension from 0 to negative five degrees.  There was pain throughout range of motion.  Range of motion did not change after repetition.  The Veteran had joint strength of 4/5 in all joints.  The examiner diagnosed gouty arthritis and degenerative joint disease of the elbows, hands, and feet.  The examiner determined that rheumatoid arthritis was not at least as likely as not an appropriate diagnosis based on negative ANA and rheumatoid factor.  The examiner added that the chance that the Veteran had rheumatoid arthritis was "very slim, especially since he has radiologic evidence of a moderate to severe degenerative joint disease and gouty arthritis."  It was the examiner's opinion that the Veteran's current pain was more likely than not secondary to his osteoarthritis and gouty arthritis.  

An April 2009 VA examination record reflects the Veteran's history of pain in his hands and fingers.  He reported that it affected his activities of daily living because he needed help dressing and bathing.  Examination revealed no ankylosis.  There was swelling.  Range of motion testing of the second through fifth fingers of the left hand revealed flexion of the metacarpophalangeal joint to 20 degrees, flexion of the proximal interphalangeal joint to 90 degrees, and flexion of the distal interphalangeal joints to 10 degrees, except the second finger where the interphalangeal joint could only be flexed to 5 degrees.  The left thumb metacarpophalangeal joint could be flexed to 20 degrees and interphalangeal joint to 0 degrees.  Testing of the second through fifth fingers of the right hand revealed flexion of the metacarpophalangeal joints to 40 degrees, flexion of the proximal interphalangeal joints to 90 degrees, and flexion of the distal interphalangeal joints to 10 degrees, except the second finger where the distal interphalangeal could only be flexed to 5 degrees.  The right thumb metacarpophalangeal joint could be flexed to 30 degrees and interphalangeal joint to 10 degrees.  There was pain at the end range of motion but no change after repetition.  With respect to the left hand, when the Veteran tried to oppose the thumb to the fingers, there was a 3-centimeter (cm.) gap with the fourth and fifth fingers, a 1-cm. gap with the third finger, and a 0.5 cm. gap with the second finger.  With respect to the right hand, there was a 3 cm. gap with the fifth finger, 2 cm. gap with the fourth finger, 0.5 cm. gap with the third finger, and 0.25 cm. gap with the second finger.  All joints were tender.  The record notes that 2007 X-ray images showed findings suggestive of a combination of degenerative disease and possible gout or rheumatoid arthritis, chronic in nature.  

A higher rating is not warranted by rating rheumatoid arthritis as an "active process."  The record does not reflect any medical evidence of impairment of health or evidence of incapacitating exacerbations associated with the rheumatoid arthritis at any time during the period of the claim; instead, the medical evidence indicates that the Veteran did not have active rheumatoid arthritis at any time during the period on appeal.  The Board acknowledges that the Veteran reported symptoms and impairment which he believed were due to active rheumatoid arthritis.  Although the Veteran was competent to report his symptoms and describe impairment of his functioning, the record does not suggest he was competent to diagnose active rheumatoid arthritis or attribute the symptoms and impairment to rheumatoid arthritis rather than a distinct disease process, such as gouty arthritis and osteoarthritis.  Thus, the Veteran's statements are not competent evidence of the existence of an active process.    

The Board has considered whether a higher rating is warranted by rating the condition as chronic residuals.  Initially, the Board notes that the medical evidence dated during the period on appeal indicates that the residuals of rheumatoid arthritis and the service-connected osteoarthritis only involved the wrists and hands; there are no other medically documented residuals of the rheumatoid arthritis during the period on appeal.  Although the Veteran believed his rheumatoid arthritis resulted in residual impairment to other joints, the record does not suggest he was competent to make such a determination as such a determination requires specialized knowledge and medical evaluation.  Thus, the Board finds the residuals of rheumatoid arthritis during the appellate period were limited to the hands and wrists.  In addition, he was only granted service connection for the osteoarthritis involving his hands and wrists.

As noted above, the Veteran was awarded 10 percent ratings for pain and limitation of motion of each hand and wrist, effective December 1, 2008.  After review of the evidence, the Board finds that the separate 10 percent ratings for each hand and wrist are warranted for the entire period on appeal based on the medical evidence of painful and limited motion of the fingers as of January 2008 and the consistent histories provided by the Veteran, which suggest a static level of impairment throughout the appellate period rather than an increase in impairment as of December 1, 2008. 

The Board finds a rating higher than 10 percent is not warranted for either wrist or hand, however.  There is no evidence of ankylosis, and although there is evidence of limitation of motion of the thumbs with a gap of 3 centimeters between the thumb and the right fifth finger and left fourth and fifth fingers, the evidence does not suggest that a separate 10 percent rating would be warranted for either hand: there is no evidence that an index or long finger had a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with flexion  or limitation of extension due to residuals of rheumatoid arthritis.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating.  

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptoms, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the service-connected arthritis involved the hands and wrists.  The impairment, notably pain and limitation of motion, has been contemplated by the ratings assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  The Board finds the rating criteria are not inadequate.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record does not include evidence, to include allegation, of unemployability (as distinct from unemployment) due to the service-connected arthritis.  Thus, Rice is inapplicable.


ORDER

Service connection for osteoarthritis of the knees is denied.  

The Board having determined that a 10 percent rating, but not higher, is warranted for each hand and each wrist throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


